DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive in view of the new grounds of rejection utilizing alternative interpretations of the art set forth below to address the amendments to the claims. 
Claim Objections
Claim 21 is objected to because of the following informalities:  
Claim 21 recites the limitation “the inner paddle portion” and “the outer paddle portion” in line 1-2 of the claim. It is suggested these limitations be changed to “the inner paddle” and “the outer paddle” respectively.  
	Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10, 14, and 17-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goldfarb et al (US 20100022823).
Regarding claim 1, Goldfarb discloses a valve repair device for repairing a native valve of a patient, the valve repair device comprising: a coaption element (16); a pair of paddles (18, 68 (all the components of device are connected together), barb portions (60) extending directly from the coaption element (16, figures 5B-7B). 

Regarding claims 7 and 8, Goldfarb discloses all of the limitations set forth in claim 1, wherein the paddles comprise an inner paddle portion (18) and an outer paddle portion (68) and wherein the inner paddle portion and the outer paddle portion are connected to a paddle frame (12, figure 7B). 
Regarding claim 14, Goldfarb discloses all of the limitations set forth in claim 1 wherein the coaption element is hollow (16, has holes, figure 6B, see image below).

    PNG
    media_image1.png
    530
    517
    media_image1.png
    Greyscale

Regarding claims 1, 11, 14, 15, according to an alternative interpretation of Goldfarb in figure 25B, Goldfarb discloses a valve repair device for repairing a native valve of a patient, the valve repair device comprising: a coaption element (18); a pair of paddles (16)  (See image below) connected to the coaption element (all the components of valve device 14 are connected together), barb portions (214) extending directly from the coaption element (18), wherein the coaptation element (18) is hollow (concave portion of element 18 is hollow, figure 11A) and wherein the coaption element and the inner paddle portion are is made from a fabric 

    PNG
    media_image2.png
    442
    605
    media_image2.png
    Greyscale

Regarding claim 17, according to an alternative interpretation of Goldfarb in figure 26A, Goldfarb discloses a valve repair device for repairing a native valve of a patient, the valve repair device comprising: a coaption element (16); a collar (see image below), a inner paddle (18) connected to the coaption element (all the components of valve device are connected together, Figure 26A) at a first end and to a transition portion at a second end (see image below), an outer paddle (see image below) connected  to the transition portion at a first end and to the collar (see image below) at a second end (see image below, all the components of device are connected together), barb portions (figure 26A, barbs on 16 and 214) extending directly from at least one of the coaption element (16) and  the inner paddles (18, figure 26A). 

    PNG
    media_image3.png
    449
    759
    media_image3.png
    Greyscale

Regarding claims 18-20, Goldfarb discloses all of the limitations set forth in claim 17, wherein the barb portions extend directly from the coaption element toward the pair of paddles (figure 26A), wherein the barb portions extend directly from the inner paddle toward the coaption element (figure 26A), and wherein the barb portions extend directly from the copation element toward the inner paddle and the barb portions (24) extend directly from the inner paddle toward the copation element (Figure 26A). 
Regarding claim 21, Goldfarb discloses all of the limitations set forth in claim 17, wherein the inner paddle portion and the outer paddle portion are disposed over a paddle frame (12). 
Regarding claims 17 and 25, according to an alternative interpretation of Goldfarb in figure 5B, Goldfarb discloses a valve repair device for repairing a native valve of a patient, the valve repair device comprising: a coaption element (16); a collar (69), a inner paddle (18) connected to the coaption element (all the components of valve device are connected together, Figure 5B) at a first end and to a transition portion at a second end (see image above similar to figure 26A), an outer paddle (68) connected  to the transition portion at a first end 
Regarding claim 29, according to an alternative interpretation of Goldfarb in figure 26A, Goldfarb discloses a valve repair device for repairing a native valve of a patient, the valve repair device comprising: a coaption element (see image below); a pair of paddles (18, 16, all the components of device are connected together), barb portions (214 and barbs on 16) extending directly from each of the pair of paddles toward each other (figure 26A). 

    PNG
    media_image4.png
    460
    556
    media_image4.png
    Greyscale

Regarding claim 31, Goldfarb discloses all of the limitations set forth in claim 29, wherein the paddles comprise an inner paddle portion (16) and an outer paddle portion (18). 

Regarding claim 33, Goldfarb discloses all of the limitations set forth in claim 31, wherein the barb portions only extend directly from the inner paddle portions toward the copation element (figure 26A). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Goldfarb et al (US 20100022823) as applied to the interpretation with respect to claims 1, 11, 14, and 15, above, and further in view of Kreidler (US 2007066993).
Regarding claims 12, 13, 16, Goldfarb discloses all of the limitations set forth above according to the interpretation with respect to claims 11, 14, and 15, wherein Goldfarb further teaches it was known in the art at the time of the invention to make the covering of any suitable biocompatible fabric material or of metal strands (paragraph 0119). Kreidler teaches a device to be delivered to the heart, wherein it was known to make a covering thereon out of a woven or electropsun material (paragraph 0080). Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to make the fabric of the coaption element or the inner paddles out of metal strands woven together or and electrospun material, as taught as well known in the art as a suitable fabric material for heart devices at the time of the invention, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Claim 22-24 and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Goldfarb et al (US 20100022823) as applied to the interpretation with respect to claim 17 and 25 above, and further in view of Kreidler (US 2007066993).
Regarding claims 22-24, Goldfarb discloses all of the limitations set forth above according to the interpretation with respect to claims 17-21, wherein Goldfarb further teaches that it was known in the art at the time of the invention to include a textured gripping surface 212 on a covering 210 on the distal elements 18 or arms 16, wherein the covering is made from a fabric (paragraph 0111) in order to promote tissue growth. Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to further include the covering 210 with textured gripping surfaces in the embodiment in figure 25B, on the embodiment in figure 26A, in order to promote tissue growth. Goldfarb further teaches it was known in the art at the time of the invention to make the covering of any suitable biocompatible fabric material or of metal strands (paragraph 0119), but does not disclose how the metal strands are woven or electrospun. Kreidler teaches a device to be delivered to the heart, wherein it was known to make a covering thereon out of a woven or electropsun material (paragraph 0080). Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to make the fabric of the coaption element or the inner paddles out of metal strands woven together or and electrospun material, as taught as well known in the art as a suitable fabric material for heart devices at the time of the invention, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claims 26-28, Goldfarb discloses all of the limitations set forth above according to the interpretation with respect to claim 17 and 25, wherein Goldfarb further teaches that it was known in the art at the time of the invention to include a textured gripping surface 212 on a covering 210 on the distal elements 18 or arms 16, wherein the covering is made from a fabric (paragraph 0111) in order to promote tissue growth. Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to further include the covering 210 with textured gripping surfaces in the embodiment in figure 5B, on the embodiment in figure 26A, in order to promote tissue growth. Goldfarb further teaches it was known in the art at the time of the invention to make the covering of any suitable biocompatible fabric material or of metal strands (paragraph 0119), but does not disclose how the metal strands are woven or electrospun. Kreidler teaches a device to be delivered to the heart, wherein it was known to make a covering thereon out of a woven or electropsun material (paragraph 0080). Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to make the fabric of the coaption element or the inner paddles out of metal strands woven together or and electrospun material, as taught as well known in the art as a suitable fabric material for heart devices at the time of the invention, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH TIEU DANG whose telephone number is (571)270-3221.  The examiner can normally be reached on Monday-Thursday (9am-4pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH T DANG/Primary Examiner, Art Unit 3771